DETAILED ACTION
This is an Office action based on application number 16/186,028 filed 9 November 2018, which is a national stage entry of PCT/CN2016/082013 filed 13 May 2016. Claims 1 and 3-23 are pending. Claim 2 is canceled. Claims 6 and 12-23 are withdrawn from consideration.
Amendments to the claims, filed 14 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2021 has been entered.
 
Withdrawn Rejections
The prior art rejections, made of record in the Office action mailed 16 July 2021, are withdrawn due to Applicant’s amendments and arguments in the response filed 14 September 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “the at least one siloxane-based copolymer” in lines 1-2. There is insufficient antecedent basis for the limitation in the instant claim and in claim 1, from which the instant claim depends. Instead, claim 1 recites the limitation “at least one siloxane-based elastomeric polymer” in lines 8-9.
	For the purpose of prosecution, the limitation “the at least one siloxane-based copolymer” recited by the instant claim is considered the same as the “at least one siloxane-based elastomeric polymer” of claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent Application Publication No. US 2011/0206924 A1) (Liu) in view of Sherman et al. (US Patent Application Publication No. US 2007/0148475 A1) (Sherman 475), David et al. (WIPO International Publication No. WO 2015/013387 A1) (David), and of Chen-Ho et al. (US Patent Application Publication No. US 2015/0053341 A1) (Chen-Ho).

Regarding instant claims 1 and 7, Liu discloses silicone pressure sensitive adhesives (paragraph [0001]) and a tape comprising the adhesive bonded to a first major surface of a substrate of a polymeric film (paragraph [0013]).
	Liu characterizes said silicone pressure sensitive adhesives as comprising siloxane polymers (paragraph [0003]).
	Liu further discloses that in some embodiments, the pressure sensitive adhesive composition comprises a tackifier (paragraph [0011]), which is construed to infer that silicone pressure sensitive adhesives that do not comprise a tackifier are also encompassed by the scope of Liu.
	Liu further discloses that the adhesives of the present disclosure are used in self-wetting applications (paragraph [0059]).
	More specifically, Liu exemplifies tackified and untackified adhesives exhibiting a wet-out time (i.e., self-wetting), wherein said tackified adhesives comprise less than 10% by weight of a tackifier (i.e., MQ tackifying resin TMS-803) (paragraph [0065]; TABLE 11).

	However, Sherman 475 discloses an adhesive composition comprising a polydiorganosiloxane polyoxamide comprising at least two repeat units of Formula I:

    PNG
    media_image1.png
    117
    593
    media_image1.png
    Greyscale

wherein each R1 is independently an alkyl, haloalkyl, aralkyl, alkenyl, aryl, aryl, or aryl substituted with an alkyl, alkoxy, or halo; each Y is independently an alkylene, aralkylene, or a combination thereof, n is an integer of 40 to 1500; p is an integer of 1 to 10; G is a divalent residue equal to a diamine of formula R3HN-G-NHR3 miuns the two -NHR3 groups, where R3 is hydrogen alkyl, or R3 taken together with G and with the nitrogen to which they are both attached forms a heterocyclic group; and each asterisk indicates a site of attachment of the repeat unit to another group in the copolymer (Claim 1).
	Sherman 475 teaches that the low tensile strength of siloxane polymers can be improved by forming copolymer containing “soft” siloxane polymeric block or segment and any of a variety of “hard” blocks or segments, wherein polydiorganosiloxane polyamides are examples of such block copolymers (paragraph [0003]).

	Sherman 475 further disclose that the polydiorganosiloxane polyoxamides can be formulated with a predominant weight percentage of polydiorganosiloxane groups to form elastomeric materials with lower modulus while maintaining reasonable strength as opposed to many known polydiorganosiloxane polyoxamides that are generally formulated as brittle solids or hard plastics (paragraph [0044]).
	Further, David discloses a method of making a nanostructure on a substrate comprising etching a surface of the substrate and depositing a layer on at least a portion of the etched surface to form a nanostructure (Claim 1). David discloses that the substrate is a transparent poly(ethylene terephthalate) (page 3, lines 14-21). David further discloses that such a substrate having a nanostructure formed thereon has improved adhesion to an adhesive layer (page 27, lines 1-4). David further discloses that adhesive tapes can be formed by applying a silicone pressure sensitive adhesive on the disclosed substrates (page 31, lines 12-15).
	David further discloses that the method of making the nanostructure wherein the surface of a substrate is etched and a layer is deposited on at least a portion of the etched surface (Claim 1, emphasis added). The disclosure of “at least a portion” is construed to include, within the scope of the disclosure, a discontinuous coating. Further, David discloses that the substrate can have a discontinuous masking layer prior to etching (page 16, lines 6-8), which would necessarily produce a discontinuous layer of nanostructures.

	Further, Chen-Ho discloses adhesive tapes for forming laminate articles (paragraph [0001]). Chen-Ho further discloses that the tapes comprise a dimensionally stable transparent polymeric film (paragraph [0035]) comprising certain polyesters such as annealed polyethylene terephthalate (PET) and amorphous co-polyesters such as those commercially available from Eastman Chemicals as “TRITAN” (paragraph [0037]). Chen-Ho further discloses that such polymeric films are capable of receiving a surface treatment that help improve the adhesion of an adhesive layer to the film layer, wherein said surface treatments are inclusive of plasma treatments and application of primers (paragraphs [0038-0040]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include an amount of elastomeric polydiorganosiloxane polyoxamide copolymer of Sherman 475 to the silicone pressure sensitive adhesive composition of Liu. The motivation for doing so would have been to improve the tensile strength and heat resistant properties of the silicone pressure sensitive adhesive.
	Further, it would have been obvious to use the substrate of David as the polymeric film in the tape of Liu. The motivation for doing so would have been that such substrates have improved adhesion between the adhesive layer and the substrate layer.
	Further, it would have been obvious to use the specific annealed polyethylene terephthalate (PET) and amorphous co-polyesters such as those commercially available KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Sherman is silent with regard to the limitations of “a thermally stable tape backing” and “where a thermally stable tape backing is one that is able to withstand heat aging of 180ºC for 30 minutes without being chemically or conformationally changed” as required by the claim. However, in their original disclosure, Applicant discloses that a tape backing comprising a polyester is a thermally stable tape backing; furthermore, Applicant discloses specific thermally stable polyester films include certain polyesters such as annealed polyethylene terephthalate (PET) and amorphous co-polyesters such as those commercially available from Eastman Chemicals as “TRITAN” (see Specification at page 9, line 31 to page 10, line 2). Therefore, one of ordinary skill in the art would readily conclude that the tape backing comprising a polyester film material of Sherman in view of Chen-Ho meets the requisite thermally stable tape backing of the claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Regarding the term “primer layer”, while David does not explicitly disclose that the nanostructured layer is a “primer layer”, one of ordinary skill in the art would readily conclude that the nanostructure of David functions in the same manner as a primer layer (i.e., improving the adhesion between two layers. Therefore, the nanostructure layer of David is construed to meet the claimed primer layer.
	Regarding the claimed properties after aging the adhesive, and removability properties of the adhesive, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims (i.e., the same backing, the same primer, and the same elastomeric, siloxane-based adhesive). Therefore, one of ordinary skill in the art would conclude that the embodiment encompassed by the scope of the prior art combination necessarily has the same properties as the claimed structure e.g., the claimed self-wetting property of the adhesive, properties after aging the adhesive, and removability properties of the adhesive). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

	Therefore, it would have been obvious to combine Sherman 475, David, and Chen-Ho with Liu to obtain the invention as specified by the instant claims.

Regarding instant claim 3, David discloses the method comprising etching a surface of a substrate and depositing a layer on the etched surface to form a nanostructure (Claim 1).

Regarding instant claim 4, David discloses the method of making a nanostructure comprising exposing a surface of the substrate to a plasma to form the nanostructure (Claim 1), wherein the exposed surface comprises silanol groups (Claim 22), wherein it is construed that the nanostructures comprise these silanol groups.

Regarding instant claim 5, Liu further discloses that the silicone pressure sensitive adhesives are crosslinked (paragraph [0009]).
	Sherman 475 further discloses that the polydiorganosiloxane polyoxamide comprise higher weight percentages of high molecular weight polydiorganosiloxane segments to produce elastomeric materials with lower modulus while maintaining reasonable strength (paragraph [0044]). Sherman 475 discloses an exemplary prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Liu does not explicitly disclose the molecular weight of the copolymer.
	However, Sherman 475 discloses that the polydiorganosiloxane polyoxamide comprise higher weight percentages of high molecular weight polydiorganosiloxane segments to produce elastomeric materials with lower modulus while maintaining reasonable strength (paragraph [0044]). Sherman 475 discloses an exemplary polydiorganosiloxane segments having a molecular weight in the range of 700 to 150,000 g/mole (paragraph [0069]). A polydiorganosiloxane polyoxamide copolymer comprising such a polydiorganosiloxane segment  necessarily has a molecular weight greater than that of the individual segment; therefore the molecular weight of the Sherman 475 overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to control molecular weight of the polydiorganosiloxane polyoxamide copolymer of the 

Regarding instant claims 8-9, Liu further discloses that the adhesive comprises any of various known additives inclusive of fillers, microspheres, and dyes (paragraph [0029]).

Regarding instant claim 10, Liu further discloses an example wherein the adhesive compositions comprises less than 10% by weight an MQ tackifying resin TMS-803 (paragraphs [0064-0065]; TABLE 11).

Regarding instant claim 11, Liu further discloses that the substrate and the adhesive are optically clear (Claim 20) (i.e., materials that transmit at least 97% of incident light in the visible spectrum) (paragraph [0057]).
	Sherman 475 further discloses that the copolymeric material is optically clear (paragraph [0047]).
	David further discloses that the substrate is selected from transparent poly(ethylene terephthalate) (page 3, lines 14-21).
	Chen-Ho further discloses that the tapes comprise a dimensionally stable transparent polymeric film (paragraph [0035]) comprising certain polyesters such as annealed polyethylene terephthalate (PET) and amorphous co-polyesters such as those commercially available from Eastman Chemicals as “TRITAN” (paragraph [0037]).


Answers to Applicant’s Arguments
In response to Applicant’s arguments and amendments, the previous prior art rejections are withdrawn and replaced by new grounds of rejection set forth above.
The new grounds of rejection rely on the disclosure of the Chen-Ho reference, which applicant traverses. Applicant contends that while the Chen-Ho reference relates to a processing tape that must have adhesion properties to a surface, Chen-Ho teaches a completely different adhesive layer (i.e., a crosslinked (meth)acrylate and not a siloxane adhesive). Therefore, Applicant concludes that one of ordinary skill would not look to the disclosure of Chen-Ho when considering the teachings of either the instant claims or the other prior art references.
	Applicant’s argument is unpersuasive. As discussed in the prior art rejection above, Chen-Ho is merely relied upon to disclose a specific dimensionally stable transparent polymeric film comprising certain polyesters such as annealed polyethylene terephthalate (PET) and amorphous co-polyesters such as those commercially available from Eastman Chemicals as “TRITAN”. As each of the other prior art references desire a transparent polymeric film to produce a tape structure, one of ordinary skill in the art would look to the teachings of Chen-Ho, which specifically teach a dimensionally stable 
	Further, Applicant’s argument is tantamount to arguing to the bodily incorporation of the entirety of the Chen-Ho reference. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Chen-Ho is relied upon to disclose dimensionally stable polymeric films that are capable of receiving treatments that help improve the adhesion of an adhesive layer to the film layer (i.e., provide a nexus that would motivate of one of ordinary skill in the art to further combine the prior art teachings with the teachings of the David reference).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        03/08/2022